Citation Nr: 1037534	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  01-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 1969, 
and from March 1977 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran testified at a Board hearing held at the RO 
in February 2002.  The Board remanded the case in October 2003 
and August 2006.

In an April 16, 2009, decision, Board denied entitlement to a 
rating in excess of 10 percent for porphyria cutanea tarda.  The 
Veteran appealed the April 2009 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a March 2010 
Order, the Court granted a joint motion to remand filed by the 
parties, and vacated and remanded the case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The joint motion accepted by the Court determined that a June 
2005 VA examination relied on by the Board was inadequate, 
because it only considered the Veteran's active lesions, and did 
not consider the percentage of body affected by the service-
connected skin disorder (including scabbing, blistering, skin 
tenderness and fragility, scarring, or hypopigmentation).  The 
joint motion indicated that another VA examination was necessary, 
and that such an examination was to specifically address whether 
the Veteran has extensive lesions or marked disfigurement.

Given the concerns noted in the joint motion, the Board will 
remand the case for another VA examination of the Veteran.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA dermatology examination to determine 
the nature and severity of the appellant's 
service-connected porphyria cutanea tarda.  
The examination preferably should be 
scheduled when the Veteran's skin disorder 
is in an active phase.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  The 
physician must provide specific findings as 
to each of the following:

A.  The measurement of the percentage 
of the entire body affected by the 
skin disorder, including associated 
scabbing, blistering, skin tenderness 
and fragility, scarring, or 
hypopigmentation;

B.  The measurement of the percentage 
of exposed areas affected by the skin 
disorder, including associated 
scabbing, blistering, skin tenderness 
and fragility, scarring, or 
hypopigmentation;

C.  The need for systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs, and, if there 
is such a need, the total duration 
required over the past 12 months;

D.  Whether there is extensive lesions 
or marked disfigurement associated 
with the service-connected porphyria 
cutanea tarda.

The rationale for all opinions expressed 
should be provided.  The claims files must 
be made available to the examiner for 
review. 

2.  The RO should then prepare a new rating 
decision and readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

